Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2007 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Quarterly Financial Information (ITR) as of September 30, 2007 and Special Review Report of Independent Registered Public Accounting Firm FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 09/30/2007 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.02 - ADDRESS OF HEAD OFFICES 01 - COMPLETE ADDRESS 02 - DISTRICT 03 - ZIP CODE (CEP) Caminho Barra do Riacho, s/nº - km 25 Barra do Riacho 29.197-900 04 - CITY 05 - STATE Aracruz Espírito Santo 06 - AREA CODE 07 - TELEPHONE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEX 3270-2442 3270-2540 3270-2844 11 - AREA CODE 12 - FAX NO. 13 - FAX NO. 14 - FAX NO. 3270-2590 3270-2171 3270-2001 15 - E-MAIL mbl@aracruz.com.br 01.03 - DIRECTOR OF MARKET RELATIONS (BUSINESS ADDRESS) 01 - NAME Isac Roffé Zagury 02  COMPLETE ADDRESS 03 - DISTRICT Av. Brigadeiro Faria Lima, 2272 - 3 rd and 4 th Floor Jardim Paulistano 04 - ZIP CODE (CEP) 05 - CITY 06 - STATE 01.452-000 São Paulo SP 07 - AREA CODE 08 - TELEPHONE 09 - TELEPHONE 10 TELEPHONE 11 - TELEX 3301-4160 3301-4139 3301-4194 12 - AREA CODE 13 - FAX NO 14 - FAX NO 15 - FAX NO 3301-4202 3301-4117 3301-4275 16 - E-MAILL iz@aracruz.com.br 01.04  ACCOUNTANT / REFERENCE CURRENT FISCAL YEAR CURRENT QUARTER PREVIOUS QUARTER 1  BEGINNING 2  ENDING 3  NUMBER 4  BEGINNING 5  ENDING 6  NUMBER 7  BEGINNING 9  ENDING 01/01/2007 12/31/2007 3 07/01/2007 09/30/2007 2 04/01/2007 06/30/2007 9  NAME / ACCOUNTANT CORPORATE NAME 10 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 11  NAME OF THE TECHNICAL RESPONSIBLE 12  CPF Nº Amauri Froment Fernandes 174.625.417-34 01.05  CURRENT BREAKDOWN OF PAID-IN CAPITAL, NET OF TREASURY STOCK NUMBER OF SHARES 1 - CURRENT QUARTER 2  PREVIOUS QUARTER 3 QUARTER PREVIOUS YEAR (Thousands) 09/30/2007 06/30/2007 09/30/2006 PAID-IN CAPITAL 1  COMMON 455,391 455,391 455,391 2 PREFERRED 577,163 577,163 577,163 3  TOTAL 1,032,554 1,032,554 1,032,554 IN TREASURY 4  COMMON 483 483 483 5 PREFERRED 1,483 1,483 1,483 6  TOTAL 1,966 1,966 1,966 Page: 1 01.06 - SOCIETY CHARACTERISTICS 1 - TYPE OF SOCIETY COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS 2  SITUATION IN OPERATION 3  NATURE OF STOCK CONTROL PRIVATE NATIONAL 4  ACTIVITY CODE 1040  PAPER AND PULP INDUSTRY 5  ACTIVITY OF THE SOCIETY PRODUCTION OF BLEACHED EUCALYPTUS PULP 6  TYPE OF CONSOLIDATED TOTAL 7 - AUDITORSREPORT TYPE UNQUALIFIED OPINION 01.07 - SUBSIDIARIES EXCLUDED FROM CONSOLIDATED STATEMENTS 01 - ITEM 02  TAXPAYER NO. 03  NAME 01.08 - DIVIDENDS APPROVED/PAID DURING AND AFTER CURRENT QUARTER 1  ITEM 2  EVENT 3 - DATE OF APPROVAL 4 - TYPE 5 - PAYMENT BEGAIN 6 - STOCK TYPE 7 - STOCK OF VALUE 01 RD 09/18/2007 Interests On Stockholders Capital 10/17/2007 ON 0,6984293796 02 RD 09/18/2007 Interests On Stockholders Capital 10/17/2007 PNA 0,7682723176 03 RD 09/18/2007 Interests On Stockholders Capital 10/17/2007 PNA 0,7682723176 01.09  SUBSCRIBED CAPITAL AND CHANGES IN ACCOUNTING PERIOD IN COURSE 1  ITEM 2  DATE OF CHANGE 3 - VALUE OF THE SUBSCRIBED CAPITAL (REAL THOUSAND) 4 - VALUE OF THE ALTERATION (REAL THOUSAND) 5 - ORIGIN OF THE ALTERATION 7  AMOUNT OF OUTSTANDING STOCKS (THOUSAND) 8  VALUE PER SHARE ON THE ISSUE DATE (REAL) 01 04/24/2007 2,871,781 1,017,275 REVENUE RESERVES 01.10 - DIRECTOR OF INVESTOR RELATIONS 01 - DATE 02  SIGNATURE 10/08/2007 /s/ Isac Roffé Zagury Page: 2 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2007 4  DATE  06/30/2007 1 TOTAL ASSETS 10,340,218 9,774,089 1.1 CURRENT ASSETS 1,497,356 1,221,128 1.1.1 CASH AND CASH EQUIVALENTS 67,352 2,137 1.1.2 CREDITS 426,877 383,336 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 198,643 149,391 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 163,633 111,464 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 21,170 25,498 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - OTHERS 13,840 12,429 1.1.2.2 CREDITS OTHERS 228,234 233,945 1.1.2.2.1 EMPLOYEES 7,846 5,211 1.1.2.2.2 SUPPLIERS 5,954 3,760 1.1.2.2.3 SUBSIDIARIES 1,335 3 1.1.2.2.4 TAXES 212,656 224,477 1.1.2.2.5 OTHERS 443 494 1.1.3 INVENTORIES 203,791 205,392 1.1.3.1 SUPPLIES 96,935 98,966 1.1.3.2 RAW MATERIALS 67,000 56,840 1.1.3.3 FINISHED GOODS 39,782 49,316 1.1.3.5 OTHERS 74 270 1.1.4 OTHERS 799,336 630,263 1.1.4.1 SHORT TERM INVESTMENTS 770,420 626,433 1.1.4.2 PREPAID EXPENSES 28,916 3,820 1.1.4.3 OTHERS 0 10 1.2 CURRENT NOT ASSETS 8,842,862 8,552,961 1.2.1 LONG-TERM ASSETS 377,991 328,657 1.2.1.1 OTHERS CREDITS 301,494 285,395 1.2.1.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 38,048 0 1.2.1.1.2 SUPPLIERS 228,514 222,631 1.2.1.1.3 TAXES 34,932 62,764 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 8,327 6,725 1.2.1.2.1 FROM AFFILIATES 0 0 1.2.1.2.2 FROM SUBSIDIARIES 8,327 6,725 1.2.1.2.3 OTHERS 0 0 Page: 3 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2007 4  DATE  06/30/2007 1.2.1.3 OTHERS 68,170 36,537 1.2.1.3.1 DEBT SECURITIES 5,948 5,876 1.2.1.3.2 UNREALIZED GAIN FROM CURRENCY INTEREST RATE IN DERIVATIVE 31,435 0 1.2.1.3.3 ESCROW DEPOSITS 30,787 30,661 1.2.2 FIXED ASSETS 8,464,871 8,224,304 1.2.2.1 INVESTMENTS 3,263,221 3,203,343 1.2.2.1.1 IN AFFILIATES 19,174 19,375 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 1.2.2.1.3 IN SUBSIDIARIES 3,231,418 3,171,341 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 9,741 9,741 1.2.2.1.5 OTHER COMPANIES 2,888 2,888 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 5,002,892 4,793,413 1 2.2.2.1 LAND 931,584 853,267 1.2.2.2.2 BUILDINGS 456,197 454,827 1.2.2.2.3 MACHINERY AND EQUIPMENT 2,052,084 2,104,127 1.2.2.2.4 FORESTS 994,504 940,353 1.2.2.2.5 PROGRESS FOR SUPPLIER 38,273 62,251 1.2.2.2.6 CONSTRUCTION IN PROGRESS 436,370 282,345 1.2.2.2.7 OTHER S 93,880 96,263 1.2.2.4 DEFERRED CHARGES 198,758 227,548 1.2.2.4.1 INDUSTRIAL 1,749 2,395 1.2.2.4.2 GOODWILL ARISING ON INCORPORATION OF ENTITY 197,009 225,153 Page: 4 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2007 4  DATE  06/30/2007 2 TOTAL LIABILITIES 10,340,218 9,774,089 2.1 CURRENT LIABILITIES 625,445 707,383 2.1.1 LOANS AND FINANCING 173,638 156,508 2.1.2 DEBENTURES 0 0 2.1.3 SUPPLIERS 185,809 147,375 2.1.4 TAXES 63,200 69,514 2.1.5 DIVIDENDS PAYABLE 79,618 80,528 2.1.6 PROVISIONS 52,038 40,051 2.1.6.1 VACATION AND 13 th SALARY 30,834 26,038 2.1.6.2 PROFIT SHARING 21,204 14,013 2.1.7 LOANS FROM RELATED PARTIES 69,914 210,368 2.1.7.1 ADVANCES FROM SUBSIDIAIES 69,243 209,647 2.1.7.2 OTHER DEBTS TO SUBSIDIARIES 671 721 2.1.8 OTHERS 1,228 3,039 2.1.8.1 OTHERS 1,228 3,039 2.2 NOT CURRENT LIABILITIES 4,207,484 3,743,923 2.2.1 LOANS AND FINANCING 4,207,484 3,743,923 2.2.1.1 LOANS AND FINANCING 2,234,507 2,170,240 2.2.1.2 DEBENTURES 0 0 2.2.1.3 PROVISION 678,144 672,419 2.2.1.3.1 LABOR CONTINGENCIES 18,170 17,002 2.2.1.3.2 TAX CONTINGENCIES 394,595 454,964 2.2.1.3.3 OTHERS 265,379 200,453 2.2.1.4 LOANS FROM RELATED PARTIES 1,211,857 828,520 2.2.1.4.1 ADVANCES FROM SUBSIDIARIES 1,211,857 828,520 2.2.1.6 OTHERS 82,976 72,744 2.2.1.6.1 SUPPLIERS 7,419 7,419 2.2.1.6.2 OTHERS 75,557 65,325 Page: 5 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2007 4  DATE  06/30/2007 2.4 STOCKHOLDERS EQUITY 5,507,289 5,322,783 2.41 PAID-IN CAPITAL 2,871,781 2,871,781 2.4.1.1 COMMON STOCK 1266,551 1,266,551 2.4.1.2 PREFERRED STOCK 1,605,230 1,605,230 2.4.2 CAPITAL RESERVES 162,210 162,210 2.4.3 REVALUATION RESERVE 0 0 2.4.3.1 OWN ASSETS 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 2.4.4 REVENUE RESERVES 1,845,520 1,845,520 2.4.4.1 LEGAL 338,454 338,454 2.4.4.2 STATUTORY 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 2.4.4.4 UNREALIZED INCOME 0 0 2.4.4.5 FOR INVESTMENTS 1,516,052 1,516,052 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 2.4.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) 2.4.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) 2.4.5 RETAINED EARNINGS 627,778 443,272 2.4.6 ADVANCE FOR FUTURE CAPITAL INCREASE 0 0 Page: 6 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 07/01/2007 TO: 09/30/2007 4  FROM: 01/01/2007 TO: 09/30/2007 5  FROM: 07/01/2006 TO: 09/30/2006 6  FROM: 01/01/2006 TO: 09/30/2006 3.1 GROSS SALES AND SERVICES REVENUE 621,394 1,866,194 548,012 1,728,798 3.2 SALES TAXES AND OTHER DEDUCTIONS (10,814 ) (31,963 ) (8,984 ) (23,653 ) 3.3 NET SALES REVENUE 610,580 1,834,231 539,028 1,705,145 3.4 COST OF GOODS SOLD (439,752 ) (1,344,327 ) (419,612 ) (1,299,132 ) 3.5 GROSS PROFIT 170,828 489,904 119,416 406,013 3.6 OPERATING (EXPENSES) INCOME 86,334 350,880 78,354 277,190 3.6.1 SELLING (16,509 ) (50,448 ) (15,616 ) (50,772 ) 3.6.2 GENERAL AND ADMINISTRATIVE (25,004 ) (73,826 ) (40,843 ) (84,207 ) 3.6.3 FINANCIAL 116,861 328,818 (91,844 ) (14,719 ) 3.6.3.1 FINANCIAL INCOME 60,483 248,617 62,016 260,245 3.6.3.2 FINANCIAL EXPENSES 56,378 80,201 (153,860 ) (275,144 ) 3.6.4 OTHER OPERATING INCOME 10,203 29,734 9,475 26,395 3.6.5 OTHER OPERATING EXPENSES (43,971 ) (87,180 ) (47,167 ) (137,582 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 44,754 203,782 264,349 538,075 3.7 OPERATING INCOME 257,162 840,784 197,770 683,203 3.8 NON-OPERATING (EXPENSES) INCOME 189 (1,085 ) (394 ) (952 ) 3.8.1 INCOME 334 754 200 727 3.8.2 EXPENSES (145 ) (1,839 ) (594 ) (1,679 ) 3.9 INCOME BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 257,351 839,699 197,376 682,251 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (7,919 ) (51,836 ) 34,217 (25,890 ) 3.11 DEFERRED INCOME TAXES (64,926 ) (160,085 ) (15,003 ) (29,251 ) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 0 3.12.1 REMUNERATION 0 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 0 3.13 REVERSION OF INTERESTS ON STOCKHOLDERS CAPITAL 76,000 220,000 80,000 243,000 3.15 NET INCOME FOR THE PERIOD 260,506 847,778 296,590 870,110 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0,25277 0,82262 0,28779 0,84429 LOSS PER SHARE - Page: 7 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER (Convenience Translation into English of original previously issued in Portuguese) EXPRESSED IN THOUSANDS OF REAIS (Except as indicated otherwise) 1 Business Context Aracruz Celulose S.A. ("Aracruz", "Company" or "Parent Company") based in Aracruz, in the State of Espírito Santo (ES), with plants located in the States of ES, Bahia (BA) and Rio Grande do Sul (RS) was founded in 1967 and is engaged in the production and sale of bleached short-fiber eucalyptus pulp. The pulp is produced from reforested timber tracts, mainly from the Companys own forests, with an installed production capacity of 3,010 thousand tons per annum. Of this total, 2,130 thousand tons are turned out from the mill in Barra do Riacho (ES), 430 thousand tons from the RS mill and 450 thousand tons relating to its 50% stake in Veracel Celulose S.A. (Veracel), which runs the mill located in Eunápolis, BA that has total installed production capacity of 900 thousand tons per year. In September 2007, work was concluded on the project for modernizing one of the production lines at the unit in Barra do Riacho - ES. As a result, this units production capacity will be increased by 200 thousand tons per year as from October, 2007, as soon as the learning curve is overcome. Aracruz owns 50% of the capital stock of Veracel, with the other half held by the Swedish-Finnish group Stora Enso. The Companys operations are integrated with those of its Subsidiaries, jointly-held and affiliated concerns, which operate in: (i) the distribution of products on the international market [Aracruz Trading S.A., Aracruz Celulose (USA), Inc., Aracruz Trading International Commercial and Servicing Limited Liability Company (Aracruz Trading International Ltd.) and Riocell Limited], (ii) port services (Portocel - Terminal Especializado de Barra do Riacho S.A.), (iii) forestation and reforestation of eucalyptus trees, under a loan for use agreement (Mucuri Agroflorestal S.A.), (iv) the manufacture of solid wood products (Aracruz Produtos de Madeira S.A.), (v) performance of consulting services and international trading activities (Ara Pulp - Comércio de Importação e Exportação, Unipessoal Ltda.) and (vi) pulp production (Veracel). Based on the increase in the performance of port services to third parties and to the associated company Veracel, the need arose to carry out work to expand, revamp and enhance the Barra do Riacho Private Terminal. The Companys subsidiary Portocel contracted financing in the total amount equivalent to US$ 50 million, which in Brazilian currency corresponds to R$ 104 million [Note 13(c)], to be invested in Phase 1 of the expansion project, which is expected to be concluded in May of 2008, with start-up of operations slated for June of that same year. Aracruz expects to obtain final approval from stockholders for expansion of the Guaíba Unit in 2007 or at the beginning of 2008. The initial stage of land purchases and forest formation has already been approved by the Board of Directors and over half the lands in view have already been purchased or committed. Total investment for the Guaíba expansion is estimated at approximately US$ 2 billion. The project should be concluded by 2010, adding 1.3 million tons of pulp per year to the current production capacity, raising total annual production at that unit to 1.8 million tons. Page: 8 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 2 Presentation of Financial Information and Significant Accounting Practices The consolidated quarterly financial information has been prepared in conformity with accounting practices adopted in Brazil and procedures determined by the Brazilian Securities Commission  CVM and Institute of Independent Auditors  IBRACON, the most significant of which are outlined below. There have been no significant changes in either accounting practices or in the criterion for presentation of the quarterly financial information, in relation to those presented in the financial statements for the year ended December 31, 2006. a) The consolidated quarterly financial information includes the following companies, all of which have the same base dates for presentation of their financial information and uniform accounting practices: Stake in Capital (%) Pulp production: Veracel Celulose S.A. 50 Eucalyptus forests and reforested tracts: Mucuri Agroflorestal S.A. 100 Port services: Portocel - Terminal Especializado de Barra do Riacho S.A. 51 International distribution network: Aracruz Trading International Ltd. 100 Aracruz Celulose (USA), Inc. 100 Aracruz Trading S.A. 100 Ara Pulp  Com. de Importação e Exportação, Unipessoal Ltda. 100 Riocell Limited 100 Manufacture of solid wood products: Aracruz Produtos de Madeira S.A. (*) 33.33 Special Purpose Company - SPE: Arcel Finance Limited 100 (*) Aracruz holds a 1/3 share in the capital stock of Aracruz Produtos de Madeira S.A. and its stake is recorded under the equity method. The exclusive funds recorded as short-term investments have also been included in the Companys consolidation process (Note 4). Page: 9 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER The consolidation procedures for the balance sheet and the statements of income reflect the sum of the balances of assets, liabilities, income and expenses accounts, together with the following eliminations: (i) stakes in capital, reserves and retained earnings (deficit) against investments, (ii) balances of intercompany current accounts and other assets and/or liabilities, (iii) effects of significant transactions, (iv) separate reporting of participation of minority shareholders in results and stockholders equity of the controlled companies and (v) elimination of unrealized profits among Group companies. In accordance with Brazilian Securities Commission (CVM) Instruction 247/96, the Company proportionately consolidated its interest in Veracel, since it is jointly controlled (50%) under the terms of the shareholders agreement. Summary financial statements of Veracel, as proportionally consolidated by Aracruz, are as follows: September 30, 2007 June 30, 2007 Cash and cash equivalents 714 948 Inventories 60,553 68,221 PP&E/Deferred charges 1,537,794 1,533,450 Other assets 192,624 203,236 Suppliers 15,469 19,017 Financings 625,258 662,485 Other liabilities 27,496 22,292 Shareholders equity 1,123,462 1,102,061 3rd Quarter 2007 3rd Quarter 2006 Net sales revenues 106,793 108,702 Gross profit 29,220 35,972 Operating profit 19,672 24,354 Net income 5,448 2,114 b) In order to enhance the quality of the information provided to the market, Aracruz is presenting, as additional information, the Statement of Cash Flow and the Statement of Value Added. The Statement of Cash Flow was prepared in accordance with Pronouncement NPC-20, of the Brazilian Institute of Independent Auditors - IBRACON, reflecting transactions involving cash and cash equivalents of the Company, other than for securities with maturities above 90 days. This statement is divided into operating, investing and financing activities. The Statement of Value Added, prepared in accordance with Pronouncement NPC-3.7 of the Federal Accounting Council  CFC, presents the result of the operations from the point of view of generation and distribution of value added, where the four main beneficiaries of the value generated by the activities of the Company are: employees, government, the community and third party and shareholders capital Page: 10 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 3 Marketable Securities As of September 30, 2007 and June 30, 2007, the marketable securities recorded in the consolidated balance sheet chiefly comprise Certificates of Deposit (CDs) denominated in Reais, placed overseas with leading financial institutions, through the Companys subsidiary Aracruz Trading International Ltd. the original maturities of which are less than 90 days. 4 Short-term Investments As of September 30 and June 30, 2007, the Company had units of ownership (quotas) in two exclusive private investment funds as well as investments in Certificates of Bank Deposit (CDBs) with original maturities of more than 90 days. The funds are mainly comprised of CDs and other securities and yields linked to the CDI (Certificate of Interbank Deposit) rate. These funds and investments are maintained at leading Brazilian financial institutions, with final maturities between October of 2007 and April, 2011. The securities included in the portfolio of the exclusive funds feature daily liquidity and are marked to market on a daily basis, without loss of principal and interest accrued through the date of redemption. The Company considers such investments as securities held for trading. These exclusive funds do not entail significant financial obligations. Any obligations are limited to the service fees paid to the asset management companies employed to execute investment transactions, audit fees and other general and administrative expenses. There are no consolidated assets of the Company that are collateral for these obligations and the creditors of the funds do not have recourse against the general credit of the Company. Description Sep. 30, 2007 June 30, 2007 Certificates of Bank Deposit (CDB) 601,685 458,527 Box of Options  Certificates of Interbank Deposit (CDI) 74,420 Brazilian Federal Government Bonds 123,937 49,787 Debentures 44,798 43,699 Total As of September 30, 2007, the difference between the Company and Consolidated balances, in the amount of R$ 135,142 (R$ 143,533 as of June 30, 2007), chiefly refers to Certificates of Deposit denominated in Reais held at leading banks in Brazil and overseas through Aracruzs subsidiaries Aracruz Trading International Ltd. and Portocel  Terminal Especializado de Barra do Riacho S.A. Page: 11 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 5 Trade Accounts Payable  pulp customers Parent Company Consolidated 9/30/2007 6/30/2007 9/30/2007 6/30/2007 Domestic pulp sales 24,872 22,028 25,470 23,383 Foreign pulp sales Subsidiaries 138,676 85,532 Others (third parties) 85 3,904 462,488 549,220 Allowance for doubtful accounts (7,476 ) (7,831 ) 6 Inventories Parent Company Consolidated 9/30/2007 6/30/2007 9/30/2007 6/30/2007 Pulp  finished products At mills 38,855 48,387 51,218 67,016 Overseas 247,245 227,299 Paper  finished products 927 929 927 929 Raw materials 67,000 56,840 80,280 69,103 Maintenance and warehouse supplies 97,359 99,390 130,997 135,493 Provision for obsolescence / market value adjustment (424 ) (424 ) (424 ) (424 ) Other inventories 74 270 1,345 1,496 Page: 12 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 7 Related Parties The transactions between the Company and its subsidiaries, jointly controlled and affiliated companies, such as sales of products, purchases of raw materials and services, are eliminated upon consolidation. The financial transactions, such as current account advances and pre-payment contracts, bear effective interest rates that vary from 6.14% to 6.90% per annum plus exchange variation, and are likewise eliminated in the consolidation process. (a) Subsidiaries, Jointly-controlled and Affiliated Companies (b) Stockholders and related company Transactions with Company Stockholders and a related company, mainly financing transactions and performance of services, are carried out at rates, for amounts and on terms that would normally apply to unrelated parties. Page: 13 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 8 Tax Credits (a) Deferred Income Tax and Social Contribution and Recoverable Taxes Parent Company Consolidated 9/30/2007 6/30/2007 9/30/2007 6/30/2007 Deferred Income Tax and Social Contribution Tax losses (i) 24,603 24,599 35,128 36,199 Negative results for purposes of Federal Social C ontribution Tax on Net Income  CSLL (i) 38 36 3,826 4,211 Temporary differences (ii) Exchange variation tax on cash basis (297,119 ) (250,625 ) (297,119 ) (250,625 ) Income Tax on unearned income 27,616 29,028 Other temporary differences 7,099 25,537 20,397 38,051 Taxes Recoverable Income tax and CSLL prepaid on estimated basis 72,802 73,006 81,388 76,943 Income tax overpaid in prior years 105,604 112,747 105,604 112,747 Withholding Income Tax (IRRF) on investments in marketable securities 9,169 6,523 22,471 19,723 IRRF accrued on investments in marketable securities / operations involving derivative financial instruments 14,309 2,331 18,192 5,260 Federal Social Integration Program (PIS) and Social Finance (COFINS) contributions 35,561 30,879 88,073 89,284 State Value-Added Tax on Circulation of Goods and Services  ICMS (iii) 267,173 324,194 292,436 348,895 Provision for loss on ICMS credits (iii) (258,965 ) (264,409 ) (281,296 ) (287,754 ) Other sundry items 1,935 1,970 2,463 2,496 Total ) Shown as: Current assets 212,656 224,477 265,633 279,760 Long-term assets 34,932 62,764 91,314 116,862 Long-term liabilities (265,379 ) (200,453 ) (237,768 ) (172,164 ) (i) The deferred tax credits arising from accumulated tax losses and negative results for CSLL purposes at Veracel (on proportional bases) have been recorded as of September 30, 2007, backed up by economic viability studies approved by that companys management bodies, which indicate full realization of the credits by 2012, as prescribed by CVM Instruction No. 371/02 and detailed below: 2011 to 2012 Total Income Tax 2,132 3,945 13,308 19,385 Social Contribution 768 1,420 4,791 6,979 Total Page: 14 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER As described in Note 1, the jointly owned company Veracel started up its production during 2005 and its sales have the required synergy with the Parent Companys international distribution network. The remaining balance of R$ 24,603 refers to deferred tax credits resulting from accumulated tax losses for income tax purposes and negative results for CSLL purposes at Aracruz, linked to the assessment notice regarding offset of BEFIEX tax losses [Note 18(f)]. (ii) The income tax and social contribution deferred on temporary differences are stated at net value. The principal temporary effect refers to the effect of credit exchange variation calculated for the current year (system for calculating tax and social contribution on a cash basis  exchange effects). (iii) Since the promulgation of Complementary Law No. 87 on September 13, 1996, the Companys Espírito Santo mill has been accumulating ICMS (State Value Added Tax  VAT) credits, resulting from its predominantly export activity. The Company has the legal right, not contested by the tax authorities, to claim those credits from the State. However, due to the fact that the negotiations underway with the State in this regard have not permitted a reasonable estimate of the period for resolution of this matter, the Company has been recording a provision for losses of 100% of such ICMS credit balances recorded in the accounting books in relation to the unit in the State of Espírito Santo (ES). The amount of R$ 8,208 at Aracruz not covered by the provision for loss chiefly refers to ICMS credits of the Guaíba Unit, in the State of Rio Grande do Sul (RS), which the Company has been offsetting in the normal course of its operations. Page: 15 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER (b) Income Tax and Social Contribution reflected in results originate as follows: Parent Company Consolidated 9/30/2007 9/30/2006 9/30/2007 9/30/2006 Income before Income Tax, Social Contribution and minority interest Income tax and social contribution at enacted rates of 34% (285,498 ) (231,965 ) (304,586 ) (233,747 ) Equity pick-up from subsidiaries with different rates or income not subject to taxation 69,310 182,619 43,782 163,941 Depreciation, amortization, depletion and write-offs - Ar ticle 2 of Law No. 8.200/91 (1,594 ) (1,784 ) (1,594 ) (1,784 ) Contributions and donations (495 ) (2,672 ) (495 ) (2,672 ) Technological innovation 7,089 7,089 Other permanent differences (733 ) (1,339 ) (54 ) (1,084 ) Income Tax and Social Contribution Current portion (51,836 ) (25,890 ) (93,584 ) (53,615 ) Deferred portion (160,085 ) (29,251 ) (162,274 ) (21,731 ) 9 Advances to Suppliers  Forest Producer Program The Forestry Producer Program is a partnership with rural producers, initiated in 1990 in the State of Espírito Santo and expanded to other states, such as Bahia, Minas Gerais, Rio Grande do Sul and, more recently, Rio de Janeiro. The Program encourages the planting of commercial forests of eucalyptus trees, in respect of which the Company provides technology, technical support, materials and financial resources, depending on the type of contract, in order to ensure supply of wood for pulp production. As of September 30, 2007, advances of funds amounted to R$ 228,514 (Consolidated R$ 250,596), compared with R$ 222,631 (Consolidated R$ 243,294) as of June 30, 2007, which will be recovered against the delivery of the wood by the producers. Page: 16 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 10 Investements (a) Parent Company * - The difference between the loss for the quarter and the equity results relates to the tax incentive booked under shareholders equity in the amount of R$ 829. (i) As part of the plan for capitalization of Veracel, during the third quarter of 2007 capital increases were made in the amount of R$ 15,124 (second quarter of 2007 R$ 17,991. (ii) The effect of the exchange exposure of overseas investments is recorded under the heading "Equity pick-up" and the method adopted for translating overseas investments is the current exchange rate. (iii) The goodwill paid on the acquisition of Veracel, in the total amount of R$ 50,305, was based on the market value of the assets, lands and forests and on estimated future profitability of the business. The goodwill relating to the forests and estimated future profitability of the forestry business, in the amount of R$ 40,564, was fully amortized through March 31, 2006, according to the depletion and utilization of planted eucalyptus areas. In the latter case, the amortization is appropriated to the cost of forest- growing and is recognized in income in the year in which the trees are felled. The goodwill on the lands, in the amount of R$ 9,741, will remain pending amortization until such time as the respective assets are realized. Of the goodwill of R$ 839,305 arising on the acquisition of Riocell S.A. in 2003, R$ 276,422 was allocated principally to fixed assets, while the unallocated portion of R$ 562,883 (future profitability of the business) was transferred to deferred charges (Note 12). Page: 17 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER (b) Consolidated The consolidated balance of stakes in affiliated and subsidiary companies, in the amount of R$ 19,74 (R$ 19,373 as of June 30, 2007), represents Aracruzs share in its affiliated company Aracruz Produtos de Madeira S. A. The portion of the goodwill relating to the market value of the assets is allocated to property, plant and equipment in the consolidated financial statements (proportional consolidation of Veracel). 11 Property, Plant and Equipment (*) Depletion of forests, based on formation and maintenance costs and the area cut down each month, appropriated to the cost of pulp production in an amount that excludes the portions that will benefit future forests. Page: 18 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 12 Deferred Charges Page: 19 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 13 Loans and Financings Parent Company Consolidated % annual interest rate 9/30/2007 6/30/2007 9/30/2007 6/30/2007 Brazilian currency  Reais (a) Loans indexed to Long-Term Interest Rate  TJLP 7.0 to 10.50 625,997 532,065 1,067,709 993,027 Loans indexed to basket of currencies 7.64 to 9.74 78,133 72,800 240,072 249,042 Export credit note (b) CDI 107,855 104,933 Loans indexed to other currencies 6.75 to 8.75 10,057 6,105 937 Foreign currency  U.S. Dollars (c) Advances for exchange contracts / prepayments 5.73 to 6.90 1,693,958 1,721,883 1,693,966 1,721,883 Other loans and financings 6.35 19,202 22,846 Total Loans and Financings Portion falling due short term (including interest payable) (173,638 ) (156,508 ) (290,197 ) (277,483 ) Portion falling due long-term 2008 33,681 67,668 64,865 127,772 2009 80,514 74,734 205,668 201,209 2010 24,075 11,610 144,349 133,209 2011 to 2016 2,096,237 2,016,228 2,429,830 2,352,995 2,234,507 2,170,240 2,844,712 2,815,185 (a) Loans from BNDES (Stockholder) In December, 2006, Aracruz signed a financing agreement with its stockholder, the Brazilian Development Bank (BNDES - Banco Nacional de Desenvolvimento Econômico and Social), in the total amount of R$ 595,869, to be amortized in the period from 2014 to 2016, of which R$ 465,128 has already been released, subject to interest varying between 7.69% and 8.64% per annum. As of September 30, 2007, the Parent Company had financings in the total amount of R$ 699,514 (R$ 605,188 as of June 30, 2007), not including interest, contracted from its stockholder BNDES, subject to interest varying between 7.64% and 10.5% p.a., to be amortized in the period between 2007 and 2016. With the exception of the agreement signed in December of 2006, the financings granted by BNDES are guaranteed by mortgages, in varying degrees, of the industrial unit in the State of Espírito Santo and by Company lands and forests, as well as by a statutory lien on financed machinery and equipment. As regards Veracel, as of September 30, 2007 BNDES financings amount to R$ 601,201 (R$ 634,487 as of June 30, 2007), not including interest, which varies from 7.0% to 9.74%, to be amortized in the period from October 2007 to February of 2014. These amounts refer to the 50% share held by Aracruz in Veracel. Page: 20 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER (b) Export credit note In May 2006 the Companys subsidiary Portocel - Terminal Especializado de Barra do Riacho S. contacted an Export Credit Note operation in the amount of R$ 104 million (US$ 50 million), with interest equivalent to 100% of the CDI rate, semi-annual installments and payments of the principal between June 2008 and December of 2013, in order to expand port facilities. Also linked to this operation was the contracting of a DI x US$ swap transaction, with the same maturity terms and transformation of the interest rate into exchange variation + 5.985% p. a. (c) Export prepayment operations As of September 30, 2007, Aracruz had prepayment operations contracted with various banks in the total amount of US$ 1,671,560, with interest varying between 5.73% p. a. and 6.34% p. a. , with semi- annual payments and maturities of principal between March 2012 and June of 2016. 14 Financial Instruments (CVM Instruction No. 235/95) (a) Risk management Aracruz and its subsidiaries operate internationally and are exposed to market risks from changes in foreign exchange rates and interest rates. The exposure of the Company to liabilities denominated in U. S. Dollars does not represent risk from an economic and financial point of view, given that exchange variances arising from the future settlement in local currency of foreign currency denominated liabilities are offset by exchange variances in the opposite direction arising from operating income, as almost all sales are exported. Further in terms of protection of export operations, derivative financial instruments are also used by Aracruz to mitigate the exchange risks, the position of which as of September 30, 2007 was zeroed, whereas on June 30, 2007 it was represented by 11,000 future dollar contracts through the Brazilian Futures Market (BM&F). During the third quarter of 2007, this derivative financial instrument had a positive yield of R$ 51.4 million (R$ 19 million in the third quarter of 2006). As regards interest rate exposure, certain derivative financial instruments are used to manage interest rate risk, the position of which as of September 30, 2007, is represented by 13,080 future DI contracts through the BM&F (compared with 19,735 future DI contracts as of June 30, 2007) and an outstanding amount of R$ 2.4 million to be paid. During the third quarter of 2007, these derivative financial instruments yielded negative results of R$ 49.5 million. During the third quarter interest rate/dollar (TJLP x US$) swap operations were carried out with notional amount R$ 579,778 as of September 30, 2007, with maturity set for April 16, 2010. Through the end of third quarter 2007, such operations posted marked-to-market results of R$ 40,562 (R$ 31,435 net of accrued withholding income tax - IRRF). Page: 21 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER (b) Market value The estimated market values were determined using available market information and other appropriate valuation methodologies. Accordingly, the estimates presented herein are not necessarily indicative of amounts that the Company could realize in the market. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated market value amounts. The estimated market values of the Companys financial instruments as of September 30, 2007 can be summarized as follows: Parent Company Consolidated Book Market Book Market Assets Cash and cash equivalents 67,352 67,352 75,273 75,273 Marketable securities 83,454 83,454 Short- and long-term investments 776,368 776,368 911,509 911,509 Liabilities Short- and long-term financings (including interest) 2,408,145 2,408,145 3,134,909 3,134,909 The market value of the financial assets and short- and long-term financings, when applicable, has been determined using current rates available for operations on similar terms, conditions and remaining maturities. 15 Stockholders Equity (a) Capital and reserves As of September 30 and June 30, 2007, the Companys authorized capital stock is R$ 2,871,781, represented by 1,032,554 thousand registered shares, without par value, comprising 455,391 thousand common shares, 38,022 thousand Class A preferred shares and 539,141 thousand Class B preferred shares. The Class A stock may be converted into Class B stock at any time. The conversion rate is 1:1 (one Class A share for one Class B share). Shares of capital stock issued by Aracruz are held in custody at Banco Itaú S. A. On April 24, 2007, the Extraordinary General Meeting (EGM) of Aracruz Stockholders approved a capital increase in the amount of R$ 1,017,274, without issuance of new shares of stock, by incorporating the portion of Revenue Reserves, pursuant to Paragraph 1 of Article 169 and Article 199 of the Brazilian Corporation Law (Law No. 6404/76). The market values of the common and Class A and Class B preferred shares, based on the last quotation prior to the closing date for the third quarter of 2007, were R$ 15.80, R$ 13.92 and R$ 13.44 per share, respectively. Page: 22 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER In accordance with the Companys Bylaws, preferred shares do not vest voting rights, but have priority on return of capital in the event of liquidation of the Company. The preferred shares are entitled to a dividend that is 10% higher than that attributed to each common share, albeit without priority in terms of receiving same. Without prejudice to such right, the Class A preferred shares are assured priority in receiving a minimum annual dividend of 6% of their share of the capital stock. To enhance understanding, the Company presents below a table showing the rights, privileges and conversion policy with respect to its shares: Common Shares Class A Preferred Shares Class B Preferred Shares Voting Rights Yes · No, except in the event of non-payment of dividends for three (3) consecutive years. In this case, the preferred stock-holders shall retain such voting rights until such time as the past-due dividends are paid. ·
